UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6166



JACK J. WARREN,

                                               Plaintiff - Appellant,

          versus


DAVID J. MARTAIN; ROGER RHODES; THOMAS BURNS;
JACKSON COUNTY COMMISSIONERS, the above named
defendants are sued in both their individual
and official capacity; JACKSON COUNTY SHER-
IFF’S DEPARTMENT; SOUTH CENTRAL REGIONAL JAIL
(Medical Department); WILLIAM C. DUNCIL, War-
den; ROY WHITE, Executive Medical Director;
MOOSA KASMET, Medical Doctor; CORRECTIONAL
MEDICAL   SERVICE;  ARAMARK;   DEPARTMENT  OF
CORRECTIONS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-97-481-6)


Submitted:   August 13, 1998              Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jack J. Warren, Appellant Pro Se. Paul Reed Cassell, STEPTOE &
JOHNSON, Charleston, West Virginia; Chad Marlo Cardinal, Assistant
Attorney General, Darrell V. McGraw, Jr., OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia; Leslie K.
Kiser, WEST VIRGINIA DEPARTMENT OF CORRECTIONS, Charleston, West
Virginia; Mark Sheridan Brennan, WRIGHT, ROBINSON, OSTHIMER &
TATUM, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jack J. Warren appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Warren v. Martain, No. CA-97-481-6 (S.D.W. Va. Jan. 9, 1998).

Warren’s motion to file a pro se appendix is denied. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED



                                2